DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,658,842. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-10 are to be found in patent claims 1-10  (as the application claims 1-10 fully encompasses patent claims 1-10).  The difference between the application claims 1-10 and the patent claim 1-10 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1-10 of the patent is in effect a “species” of the “generic” invention of the application claims 1-10. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-10 are anticipated by claims 1-10 of the patent, it is not patentably distinct from claims 1-10 of the patent. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “one or more mobile electronic devices” in claim 1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to because there is no reference number in Fig.1 for the “second bus panel” of claim 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " the at least one second bus bar" in lines 1-2 of pg.35.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear which of the other components in the system is the second bus bar coupled to. Claim 3 recites it is communicatively coupled to “at least one load circuit breaker”; however the load circuit breaker is a newly presented limitation. Is the second bus bar part of a second panel that’s coupled to the main utility panel and the solar sub-panel? For purposes of examination, the examiner will interpret the at least one second bus bar as part of a second sub-panel.
   	Claim 4 recites the limitation “wherein the at least one second bus panel”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear where the second bus panel is located within the claimed assembly and to which components within the assembly it is connected to. For purposes of examination, the examiner will interpret the second bus panel as a second sub-panel that comprises the aforementioned second bus bar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al.	 (2018/0131226 A1) in view of Vesper et al. (2015/0115716 A1).
Regarding Claim 1,
Narla (Fig.1) teaches an assembly, comprising: at least one utility power panel (40) comprising
At least one utility connection (utility connection between the grid and meter 70 meets the broadest reasonable interpretation (BRI) of “utility connection”);
At least one meter (70) communicatively coupled to the utility connection (see fig.1, meter 70 coupled to the grid via the utility connection); 
At least one main circuit breaker (43) communicatively coupled to the at least one meter (70) (see fig.1);
At least one main bus bar (46) communicatively coupled to the man circuit breaker (43);
At least one house load circuit breaker (44) communicatively coupled to the main bus bar (46);
At least one electrical power consuming element (par [5]; household loads connected to breakers 44) communicatively coupled to the main bus bar (46); and

At least one subpanel (50), comprising:
At least one additional bus bar (see vertical line in the middle of sub-panel 50 similar to main bus bar 46);
At least one circuit breaker (at least one circuit breaker 30A and/or 20A) communicatively coupled to the at least one additional bus bar (see fig.1; circuit breaker 30A and/or 20A are coupled to the vertical line in the middle of sub-panel 50 similar to bus bar 46 of main panel 40);
At least one critical load circuit breaker (at least critical load circuit breaker 15A and/or 20A) coupled to the at least one additional bus bar (see fig.1; circuit breaker 15A and/or 20A are coupled to the vertical line in the middle of sub-panel 50).
Narla does not explicitly disclose at least one monitoring device configured to transmit any of energy consumption measurements, home energy usage measurements, and data defining home energy usage over the internet to one or mobile electronic devices.
Vesper (Fig.1), however, teaches at least one monitoring device (6 and 10) configured to transmit any of (i.e. any one of the following of the following limitations and not all) energy consumption measurements (pars [30, 50]; The consumption data of the residential unit…can be transmitted from the monitoring unit to an external device), home energy usage measurements (not required to be read into the claim), and data defining home energy usage (not required to be read into the claim) over the internet to one or more mobile electronic devices (par [30]; The consumption data is transmitted form the monitoring unit to “an external device, in particular via the internet... Devices such as smartphones…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Narla to that of Vesper of having at least one monitoring device configured to transmit any of energy consumption measurements over the internet to one or more mobile electronic devices. The motivation would have been to allow and facilitate for the user to easily monitor the power consumption of the household loads. Regarding Claim 2,
The combination of Narla in view of Vesper teaches the claimed subject matter in claim 1 and  the combination further teaches wherein the monitoring device is configured to monitor and control the electrical power usage of the atleast one electrical power consuming element (Vesper, pars [30 and 32]; Vesper teaches the monitoring device controls the load(s)).
 Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al.	 (2018/0131226 A1) in view of Li et al. (2015/0331035 A1).
Regarding Claim 3,
Narla (Fig.1) teaches an assembly, comprising: at least one utility power panel (40) comprising

At least one meter (70) communicatively coupled to the utility connection (see fig.1, meter coupled to the grid via the utility connection); 
At least one main circuit breaker (43) communicatively coupled to the at least one meter (see fig.1);
At least one main bus bar (46) communicatively coupled to the man circuit breaker (43);
At least one house load circuit breaker (44) communicatively coupled to the main bus bar (46);
At least one electrical power consuming element (par [5]; household loads connected to breakers 44) communicatively coupled to the main bus bar (46); and
At least one battery output terminal communicatively coupled to the at least one main bus bar (Fig.1, the battery 20 has an output terminal communicatively coupled to the bus bar 46 via inverter 30); and
At least one solar sub panel (50), comprising:
At least one solar bus bar (fig.1, see vertical line in the middle of sub-panel 50 similar to main bus bar 46);
At least one solar circuit breaker (at least one circuit breaker 30A and/or 20A) communicatively coupled to the at least one solar bus bar (see fig.1);
Narla does not explicitly disclose at least one critical load circuit breaker communicatively coupled to the at least one second bus bar; at least one battery input terminal communicatively coupled to the at least one second bus bar; at least one monitoring device, the at least one monitoring device communicatively coupled to the at least one main bus bar, the at least one main circuit breaker, the at least one solar bus bar, the at least one meter and the at least one second bus bar.

Thus, the combination teaches duplicating the solar subpanel 50 of Narla with a second sub-panel that has atleast one critical load circuit breaker (i.e. another set of breakers 30A, 20A, etc.; see annotated fig.1 below) communicatively coupled to the at least one second bus bar (the duplicated sub-panel would have at least one second bus bar; see annotated fig.1 below); at least one battery input terminal communicatively coupled to the at least one second bus bar (the line between the battery 20 leading to the input of the duplicated sub-panel; see annotated fig.1 below).
Furthermore, the combination teaches the at least one monitoring device of Li would obviously be communicatively coupled to the at least one main bus bar (Narla, Fig.1, Li, Fig.1; Li’s monitoring device is communicatively coupled to main panel (118) that corresponds to Narla’s main panel 40, which is illustrated as having a main bus bar 46. Thus, the monitoring device in the combination would be coupled to the main bus bar), the at least one main circuit breaker (Narla, Fig.1, Li, Fig.1; Li’s monitoring device is communicatively coupled to main panel (118) that corresponds to Narla’s main panel 40, which is illustrated as having at least one main circuit breaker 43. Thus, the monitoring device in the combination would be coupled to the main circuit breaker), the at least one solar bus bar (Narla, Fig.1, Li, Fig.1; Li’s monitoring device is communicatively coupled to the sub-panel 120 that corresponds to Narla’s solar sub-panel 50, which is illustrated as having the solar bus bar. Thus, the monitoring device in the combination would be coupled to the solar bus bar), the at least one meter (Narla, Fig.1, Li, Fig.1; Li’s 

    PNG
    media_image1.png
    987
    816
    media_image1.png
    Greyscale



Regarding Claim 4,
The combination of Narla in view of Li teaches the claimed subject matter in claim 3 and the combination further teaches wherein the at least one second bus panel (See annotated fig.1, “ second bus panel”) is configured as a critical load center (see annotated fig.1, the “second bus panel” is configured for “critical or protected loads”; thus the second bus panel is “configured” as a “critical load center”, which meets the broadest reasonable interpretation (BRI) of a “critical load center”).
 Regarding Claim 5,
The combination of Narla in view of Li teaches the claimed subject matter in claim 3 and the combination further teaches at least one solar inverter connected to the at least one solar sub 
Regarding Claim 6,
The combination of Narla in view of Li teaches the claimed subject matter in claim 3 and the combination further teaches at least one photovoltaic module (see annotated fig.1, PV 10) connected to the atleast one solar sub panel (see annotated fig.1, PV 10 connected to the solar sub-panel 50).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al.	 (2018/0131226 A1) in view of Li et al. (2015/0331035 A1) in further view of Prosser (2013/0030590 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose wherein the monitoring device is configured to monitor and control one or more activities of the at least one utility power panel and one or more activities of the at least one solar sub panel.
Prosser (Figs.1-2), however, teaches a monitoring device (124) is configured to monitor and control one or more activities of the at least one utility power (100) (pars [11 and 48]; 124 measures current coming from utility 100 and controls the utility power to be additionally supplied to recharge battery 122 at times when the maximum consumption of a site is less than threshold) and one or more activities of the atleast one solar power (pars [49, 52]; 124 can “monitor the energy generation device’s 126 (i.e. the solar panel) status and control its operation” and the solar panel “discharges energy to the service panel 104”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Prosser. The motivation would have been to efficiently manage the utility and solar power based on monitored conditions present in the system.
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose wherein the monitoring device is configured to monitor and control the electrical power consumption by the at least one electrical power consuming element.
Prosser (Figs.1-2), however, teaches a monitoring device (124) is configured to monitor and control the electrical power consumption by the at least one electrical power consuming element (pars [40-42]; “some or all of the loads 106, 108, 110, 114 have their energy consumption measured or detected as shown by the dashed lines 120… may be used in load shedding…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Prosser. The motivation would have been to manage the consumption of electricity of loads when consumption exceeds the maximum consumption threshold. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al.	 (2018/0131226 A1) in view of Li et al. (2015/0331035 A1) in further view of Lee (2011/0291479 A1).
Regarding Claim 9,
or a mixture of both electrical power supplied by the utility power panel and electrical power supplied by the solar sub panel. 
Lee (Fig.1), however, teaches wherein the monitoring device (90) is configured to monitor and control the supply of electrical power to the at least one electrical power consuming element (pars [32-33]), wherein the supply of electrical power is comprised of electrical power supplied by the utility power panel, electrical power supplied by the solar sub panel, or a mixture of both electrical power supplied by the utility power panel and electrical power supplied by the solar sub panel (pars [18, 32-33]; when the load 4 demand is high, electrical power is supplied by the solar power 2 and utility power 3).
Thus, the combination teaches by monitoring and controlling power supply of the utility power and solar power to the load, the utility power panel as well as the solar sub panel are obviously supplying the electrical power via the utility and the PV, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Lee. The motivation would have been to efficiently manage the power supply of the utility power panel and solar sub-panel based on the load demand of the system.
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 3. The combination does not explicitly disclose wherein the monitoring device is configured to monitor and control the electrical power distribution between the utility power panel and the solar sub panel. 

Thus, the combination teaches by monitoring and controlling the power distribution between the utility power and solar power, the utility power panel as well as the solar sub panel are obviously being controlled in distributing power between the utility and the PV, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Lee. The motivation would have been to efficiently manage and distribute the power between the utility power panel and solar sub-panel based on the load demand and statuses of the utility, battery, and solar power of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836